DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are rejected.
	Claims 11-14 are withdrawn.


Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on January 20, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Accordingly, claims 11-14 are withdrawn from further consideration because they are drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the process" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sprocket wheel-chain" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the vibration cake unloading devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouzhi et al. (CN 105709474A) [hereinafter Guozhi].
	With respect to claim 1, Guozhi discloses a filter press, as shown in Fig. 1, having: a main beam 9 (frame), as shown in Fig. 1, and a pull plate mechanism 13 (power component), as shown in Fig. 1, a plurality of filter plates 2 and a rapping mechanism 12 (vibration cake unloading device) arranged on the frame 9, as shown in Fig. 1, wherein: the filter plates 2 are driven by the power component 13 to move to and 

	With respect to claim 2, Guozhi discloses wherein within a predetermined range in a vertical direction, the filter plates 2 are movable up and down relative to the frame 9; when the filter plates 2 are located at the unloading position, a handle 10 of each of the filter plates 2 is located above the vibration shaft 5, and during rotation of the vibration shaft 5, the handles 10 of the filter plates 2 intermittently contact with the protrusions 6 to repeatedly vibrate upward and downward (see page 2, lines 13-21 of English Machine Translation).

	With respect to claim 10, Guozhi discloses wherein a chain 3 (cake unloading spacing chain) is further provided between adjacent filter plates 2 and is configured to limit a maximum distance between two adjacent filter plates 2 being pulled apart, as shown in Fig. 1; the cake unloading spacing chain 3 is respectively provided between upper ends of adjacent filter plates 2 and provided between lower ends of adjacent filter plates 2, as shown in Fig. 1.


Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowed because the prior art of record does not show or suggest a filter press wherein in a longitudinal direction, all the filter plates are divided into a first part of filter plates and a second part of filter plates, and the oil cylinder drives all the filter plates to be at the pressure filtration position; when the oil cylinder retracts to a fully retracted state, the filter plates in the first part of the filter plates are pulled apart by a predetermined distance to form an unloading space; and the auxiliary power component drives adjacent filter plates in the second part of filter plates to be pulled apart by a predetermined distance to form an unloading space, and meanwhile a distance between the filter plates in the first part of the filter plates decreases, in combination with the remaining limitations in the claim.  Guozhi teaches an oil cylinder 7 and an auxiliary power component 15 and further teaches that when the filter press is ready to discharge , the cylinder 7 drives a pressing plate 8 to retreat and all the filter plates 2 are pulled up once, and the distance between all the filter plates 2 is equal (see page 2, lines 13-15 of English Machine Translation); however, lacks the filter plates divided in two parts and when the oil cylinder retracts to a fully retracted state, the filter plates in the first part of the filter plates are pulled apart by a predetermined distance to form an unloading space; and the auxiliary power component drives adjacent filter plates in the second part of filter plates to be pulled apart by a predetermined distance to form an unloading space, and meanwhile a distance between the filter plates in the first part of the filter plates decreases, and it would have not been obvious to modify .
Claims 4-9 would be allowed due to their dependency on claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778